The only assignment of error in the present bill of exceptions is on the judgment overruling the motion for a new trial, which motion was based on the general grounds only, challenging the sufficiency of the evidence to support the verdict. An examination of the record discloses that the evidence supported the verdict; and that verdict having received the approval of the trial judge, the judgment refusing a new trial is Affirmed.
All the Justices concur.
                      No. 13940. NOVEMBER 12, 1941.
Tom Collins was indicted and tried for the offense of rape. The jury returned a verdict of guilty, and recommended him to the mercy of the court, fixing his punishment at a minimum of one year and a maximum of five years in the penitentiary.
The alleged injured female testified, that her husband was a farmer; that they had two children, two and three years of age, and lived in Cobbtown, Tattnall County, Georgia; that about eight o'clock on the morning of April 9, 1941, she met the defendant, who was in company with Milton Rewis, on the sidewalk between her home and town, and talked with him for approximately five minutes; that he asked her about her sister in Florida; that while they were talking Rewis walked off a few steps from them; that later that same morning the defendant came to her house, driving a car and alone; that Louise Holland was at her home when the defendant came; that the defendant drove up, stopped, and asked about her brother-in-law who was in the army, and after about ten *Page 178 
or fifteen minutes he asked if they had dinner ready; that Mrs. Holland said no, she had not put a fire in the stove, but that the witness had, and Mrs. Holland left; that the defendant then came to the doorsteps while the witness was standing up against the post, and asked if she had a half-pint bottle, and she replied that she had one in the kitchen and went in the kitchen, the defendant following her; that she put the bottle on the table, and the defendant sat on a bench playing with the baby, and witness paid no attention to it; that they were raised together, and she did not think anything about it, and went ahead preparing the dinner; that she happened to walk by the defendant and he caught her and pulled her down on the bench; that she told him to quit and leave her alone, that she had to cook dinner; that he kept on and she fought him off until she almost gave out; that she tried to hollo and did hollo one time, but he caught her throat and wouldn't let her hollo any more; that she then began crying; that he took out his private parts when he had her down and made a penetration of about an inch and a half of her private parts with his private part; that Mrs. Holland's little girl walked in, and he jumped up and ran out; that after the defendant left, the witness went and told Mrs. Holland, her nearest neighbor, who lived approximately fifty yards away, what the defendant had done to her; that the witness was scratched and had bruises on her body, which were exhibited to Mrs. Holland; that her husband, who had been plowing, came home about noon, and she told him what had happened; that she was sitting on the back doorsteps, crying, when her husband came; that he went to see Mr. Will Brown, for whom he was working; that the witness attended a preliminary hearing the next day, and showed to the justice of the peace at the hearing the scratches and bruises on her body which she had received as a result of the assault; that there were scratches on her legs, bruises on her thighs and back, and blue places on her neck; and that she had previously had trouble with her throat, and had had her tonsils removed three or four weeks before that occasion.
Mrs. Louise Holland, testifying for the State, corroborated the testimony of the alleged injured female, to the effect that witness was talking to her when the defendant, traveling alone in his car, stopped at the house, and that she left him there. Mrs. Holland testified that she heard the outcry of the alleged injured female, *Page 179 
and sent her little girl to find out what the trouble was; that she saw the defendant leaving; and that shortly thereafter she examined the body of the alleged injured female and found bruises thereon.
The justice of the peace testified, and corroborated the testimony as to the bruises. The defendant made a statement denying outright any assault or relationship whatever with the female.
A motion for a new trial, on the general grounds only, was overruled, and the defendant excepted.